Per Curiam,
The only subjects of complaint in this case are the learned trial judge’s refusals to affirm defendant company’s three points for charge, in each of which he was substantially requested to direct a verdict in its favor. There appears to be no exception to his general charge, nor to any of his rulings on questions of evidence, etc. It is very evident from an examination of the testimony that it presented material questions of fact which the jury alone could legally determine. The case was accordingly submitted to them in a clear and accurate charge, quite as favorable to the defendant as it could reasonably ask.
The action of the learned judge, in refusing to take the case from the jury and in submitting to them both controlling questions of fact — defendant company’s negligence, and the alleged *486contributory negligence of the deceased — is so fully vindicated in what he says in his opinion overruling the motion for a new trial, that it is wholly unnecessary to refer, in detail, to the testimony that required the court to submit the ease to the jury, and justified them in finding as they did. In view of the instructions under which the jury acted, their verdict necessarily implies a finding that defendant company was guilty of negligence in leaving the broken, uninsulated telephone wire in such a position as to endanger the lives of persons using the street; and that plaintiff’s husband, in the proper discharge of his duty as a police officer, while attempting to remove the dangerous ' nuisance, was brought in contact with the charged wire, and thus without any negligence on his part lost his life. The verdict was clearly warranted by the evidence.
Judgment affirmed.